FROM CHESHIRE CIRCUIT COURT.
The case states that in 1866, when the farm was purchased, the plaintiff, Semantha, paid one thousand dollars of the purchase-money, but does not allege that any trust then resulted to her, the deed having, as it appears, been taken in the name of the husband. In fact, the case states that the plaintiff Orson purchased the farm, — from which it would appear that the money contributed by Semantha was either a loan or a gift to the husband.
However that may be, the next transaction, which appears to have taken place about three years afterwards, was a mortgage by the plaintiffs to the defendant, to secure a note for fifteen hundred dollars, signed by the plaintiff Orson. This is stated to have been for the purpose of conveying the premises to Semantha. And then the case that in 1872, three years afterwards, the property was quitclaimed by the plaintiffs to the defendant for the same purpose, and that he agreed to convey it to Semantha.
If the mortgage and note were made, as stated in the bill, for the purpose of conveying the property to Semantha, we must understand that the note was fictitious; and we cannot easily see what the object of such an arrangement could be, unless it were to blind creditors and other persons who might have an interest in knowing the state of the title, — in other words, for the purpose of defrauding the creditors of the plaintiffs. If this were so, the question would immediately arise how far the court could go towards relieving them from the consequences of their attempted fraud, and whether it could do anything more than to leave them where it finds them. *Page 467 
Neither is it necessary to consider how far the general doctrine, that there can be no dower in the trust estate which ordinarily would prevent the defendant Keziah from having any interest of that kind, would be modified by the fact that this trust is not disclosed on the face of the deeds, so that she might perhaps be considered as a purchaser without notice.
The deeds being, as we suppose they are, in the absence of any suggestion to the contrary, in the usual form, no trust would arise upon them; and the only question would be, whether this agreement, contradicting the effect of the deed, could be proved by parol testimony.
The cases of Graves v. Graves, 29 N.H. 129, and Farrington v. Barr,36 N.H. 86. are directly in point to show that this bill cannot be maintained; and the plaintiffs' exception must be overruled.
LADD and SMITH, JJ., concurred.
Exception overruled.